Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to the amendments filed on 11/6/2020. Claims 1, 3-6, 16, 18-21, and 24 have been amended. Claims 2, 17, and 25  have been canceled. Claims 26-28 are newly added. Claims 1, 3-16, 18-24, and 26-28 are currently pending and have been considered below. 

Response to Arguments
Applicant’s arguments, see pages 9 and 10 of Remarks, filed 11/6/2020, with respect to claims 1, 16, and 24 have been fully considered and are persuasive.  The rejections of claims 1, 16, 24, and their respective dependents has been withdrawn. 

Allowable Subject Matter
Claims 1, 3-16, 18-24, and 26-28 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art being “Sonalker” (US 10,083,071), and newly cited “Ujiie” (US 2018/0316584), “Unagami” (US 2017/0026386), and “Bajpai” (US 10,326,788). Sonalker discloses a system for detecting anomalies within a vehicular controller area network by performing temporal pattern analysis that compares statistics of messages sent in the network to messages in a trained dataset of controller area network bus messages. Ujiie discloses 
What is missing from the prior art is an apparatus, non-transitory computer-readable storage medium, and a computer-implemented method that provide an anomaly detection system on a bus that lacks native support for authentication by carrying out the specific functions as recited in respective claims 1, 16, and 24. Thus, the prior art, when considered individually and in combination, do not teach or suggest the subject matter recited within claims 1, 16, and 24 as a whole, and thereby these claims are deemed allowable. The dependent claims which further limit claims 1, 16, and 24 are also deemed allowable by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL B POTRATZ whose telephone number is (571)270-5329.  The examiner can normally be reached on M-F 10 A.M. - 6 P.M. CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL B POTRATZ/Primary Examiner, Art Unit 2491